Citation Nr: 1016685	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-22 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for residuals of a 
right broken ankle.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to 
January 2006.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, denied the benefits sought on appeal.  

As the Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally, the claims for PTSD, anxiety, 
and depression have been recharacterized as they appear on 
the cover page of the instant decision.  See Clemons v. 
Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  The Board has also recharacterized other issues on 
appeal in order to afford the Veteran the broadest scope of 
review.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary in this case.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

A preliminary review of the record shows the Veteran's claims 
were denied partly because he failed to appear for VA 
examinations scheduled in October 2007 and June 2008.  There 
was also some indication that he failed to report for a third 
VA examination, apparently in September 2008, although the 
date is not clear from the record, presumably in September 
2008.  

There are two instances in the record where the Veteran asked 
that his VA examinations be rescheduled as he was out of town 
(October 2007) or had a scheduling conflict (June 2008).  On 
both occasions the Veteran indicated he contacted the VA 
Medical Center in advance; however, the record reflects a 
failure to report.  There is no information with regard to 
the third attempt.  

The notice sent to the Veteran for any of the examinations 
has not been associated with the claims folder.  Given the 
Veteran's indication that he requested rescheduling on two 
occasions, the Board is unwilling to classify the first two 
examinations as failures to appear.  Further, given the lack 
of information with regard to notice of the supposed third 
examination and the Veteran's prompt response to the 
adjudicatory actions, the Board has no reason to doubt the 
Veteran's veracity at this juncture and thus is also 
unwilling to classify the third examination as a failed 
attempt based on the current record.

It appears the Veteran sought treatment during service, to 
include, but not limited to, for a right ankle fracture.  
Reference audiograms contain some puretone thresholds, which 
may show high frequency sensorineural hearing loss.  Service 
personnel records indicate the Veteran was awarded the Combat 
Action Badge. Based on these limited facts, as well as the 
lack of information of record as to whether there are 
currently diagnosed conditions, such examinations are 
necessary to render a decision on the merits of the Veteran's 
claims.  38 U.S.C.A. § 5103A.    

Finally, any ongoing VA and/or private medical records dated 
pertinent to the issues should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1), (2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  Particularly, 
review the information and the evidence 
presented with the claims and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims 
as reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  Contact the Veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for the claimed 
conditions since his discharge from 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers, to include at least one 
follow-up request. Any ongoing VA 
outpatient treatment records should be 
obtained directly from the pertinent VA 
Medical Center.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.

3.  If the RO/AMC is unable to obtain any 
of the relevant records sought, it shall 
notify the Veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Once the development above has been 
completed, arrange for the necessary VA 
examinations of the Veteran to determine 
the diagnosis and etiology of the claimed 
disorders currently shown.  The examiner 
must review the entire claims file in 
conjunction with the examination.  Such 
review must be noted in the examination 
report.  The notice of VA examination 
must also be associated with the claims 
folder.  All studies or tests deemed 
necessary should be conducted.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide the diagnosis for any of 
the claimed disorders found.  With regard 
to the claim for an acquired psychiatric 
disorder, to include PTSD, depression and 
anxiety, the examiner should accept that 
the Veteran engaged in combat with the 
enemy.  If present, the examiner should 
indicate whether it is at least as likely 
as not that such disorder is related to 
the Veteran's period of service and, 
specifically with respect to PTSD, should 
state whether it is at least as likely as 
not that any current diagnosis is related 
to the in-service stressor(s).  

The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  

The examiner should provide complete 
rationale for all conclusions reached 
with specific reference to the Veteran's 
service treatment records and post-
service treatment records, if any.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

5.  If the benefits sought on appeal 
remain denied, then furnish to the 
Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


